*173ORDER
PER CURIAM
AND NOW, this 23rd day of August, 2017, oral argument is GRANTED, LIMITED to the following issue raised in the appeal docketed at 126 MAP 2016, as phrased by appellant:
“Was the award of $1.6 million in ‘non-economic damages’ proper where the Whistleblower Law does not permit such damages and where the amount of non-economic damages awarded was arbitrary, excessive, and lacking in any rational basis in the record?”
The Commonwealth Court’s order is AFFIRMED in all other respects. The appeal and ancillary petition at 23 MAP 2017 are DISMISSED as MOOT.